Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 5/27/2022.
b.    	Claims 1-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-20 are allowed as the prior art of record, the combined teaching of Das and Bequet fails to disclose the features in a particular manner as claimed.
	Das discloses identifying process flows from log sources (e.g., log files), and generating visual representations (e.g., flow diagrams, Sankey diagrams, etc.) of the identified process flows. In addition, the present disclosure relates to clustering of tree structures based on the shape of the tree structure using one or more hashing algorithms. The present disclosure also relates to a user interface that presents a query builder for efficiently querying a log analytics system for tree structures that satisfy a user-defined range.
	Bequet discloses an apparatus includes a processor to: train a first neural network of a chain to generate first configuration data including first trained parameters, wherein the chain performs an analytical function generating a set of output values from a set of input values, each neural network has inputs to receive the set of input values and outputs to output a portion of the set of output values, and the neural networks are ordered from the first at the head to a last neural network at the tail, and are interconnected so that each neural network additionally receives the outputs of a preceding neural network; train, using the first configuration data, a next neural network in the chain ordering to generate next configuration data including next trained parameters; and use at least the first and next configuration data and data indicating the interconnections to instantiate the chain to perform the analytical function.	 
	However, the combined teaching of Das and Bequet fails to teach  receiving, by a computer system from an application, a request for records from a database that stores timestamped records, wherein the request is for a specified number of records beginning at a starting point in time; and inputting the starting point in time into a trained machine learning module, wherein the machine learning module that is trained by: retrieving, from the database, historical database transaction data that includes a plurality of timestamped records, wherein the retrieving is performed based on the specified number of records and the starting point in time; generating, using the historical database transaction data, training data; and training, using the training data, the machine learning module to predict a time interval for querying the database beginning at the starting point in time to retrieve the specified number of records; and Page 5 of 15determining, in response to the request and based on output of the trained machine learning module, a predicted time interval for querying the database beginning at the starting point in time to retrieve the specified number of records; and retrieving, from the database, the specified number of records whose timestamps fall within the predicted time interval.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168